COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Kay Stein v. Gerarda Elizabeth Duenas

Appellate case number:    01-14-00564-CV

Trial court case number: 375064

Trial court:              County Court at Law No. 5 of Bexar County

        Appellee has objected that Appellant’s brief filed on November 12, 2014 does not
comply with Rule 38 of the Texas Rules of Appellate Procedure because it fails to include
necessary citations to the record. See TEX. R. APP. P. 38.1(d) (statement of case should be
supported by record references); TEX. R. APP. P. 38.1(i) (brief must contain clear and concise
argument for contentions made with appropriate citations to authorities and the record). The
objection is sustained.
        Accordingly, the Clerk of this Court is directed to strike appellant’s brief for failure to
comply with the Texas Rules of Appellate Procedure. See TEX. R. APP. 38.9(a). An amended
appellant’s brief conforming to Texas Rule of Appellate Procedure 38.1(d) and (i) is due within
ten (10) days of the date of this order. Appellant is instructed that the only changes that may be
made to the brief in response to this order are the addition of record citations so that the brief
complies with Rule 38.1(d) and (i); appellant is not authorized by this order to make any changes
in the brief’s substance.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: March 12, 2015